Citation Nr: 1130569	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-36 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right foot stress fracture prior to June 14, 2010, and a rating higher than 10 percent since.

2.  Entitlement to an initial compensable rating for residuals of a left foot stress fracture prior to June 14, 2010, and a rating higher than 10 percent since.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to March 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, among other things, granted service connection for residuals of stress fractures of the Veteran's feet and assigned an initial 0 percent rating for each foot.  He appealed for higher (i.e., compensable) initial ratings for these foot disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In July 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Board subsequently, in May 2010, remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially to have the Veteran undergo another VA compensation examination to reassess the severity of these disabilities.  The Board also determined a derivative TDIU claim had been raised and remanded that claim, as well, to have the VA compensation examiner additionally determine whether the service-connected disabilities affecting the Veteran's feet and left wrist render him unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 251 F.3d 1378, 1384 (2001).  However, the Board denied a claim for a rating higher than 10 percent for the left wrist disability, so that claim is no longer at issue.

The Veteran had this requested VA compensation examination in June 2010.  Since, however, the VA examiner did not provide responses to the questions the Board had posed in its May 2010 remand, this VA examiner provided additional comments in December 2010 and February 2011.


The AMC later issued a decision in March 2011 increasing the rating for each foot disability from 0 to 10 percent as of June 14, 2010, the date of that VA examination.  The Veteran since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings unless he expressly indicates otherwise).

Unfortunately, there has not been compliance with the Board's remand directives concerning the left foot disability, so the Board regrettably must again remand this claim.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  And since the derivative TDIU claim is "inextricably intertwined", it also again must be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Statements from the Veteran's representative, dated in June 2011, also indicate the Veteran is intending to file a claim for VA compensation under the alternative provisions of 38 U.S.C.A. § 1151 (see also 38 C.F.R. § 3.361) on the premise that the repeated denial of treatment at a VA medical center (VAMC) eventually resulted in the need to partially amputate his left foot.  He apparently was, and seemingly still is, under the mistaken impression that the partial amputation of his left foot and the consequent disability is already service connected, so also at issue in this appeal and entitling him to that prior VA treatment in question.  But as the Board explained when previously remanding this claim concerning his left foot in May 2010, and as his representative apparently reiterated to him before submitting these additional statements, part of the reason for having him undergo the additional VA compensation examination in June 2010 was to attempt to distinguish which of the symptoms affecting his left foot are direct results of his stress fracture of this foot in service (i.e., service-connected disability), as opposed to other non-service-related causes such as his peripheral vascular disease (PVD), Buerger's disease, gangrene, etc.  And primarily because the VA examiner that evaluated him in June 2010 has not answered this question, even when commenting additionally in December 2010 and February 2011, is the reason the Board is again remanding this claim concerning the left foot disability.  In any event, as the representative requested, the Board also is referring this § 1151 claim to the RO, as the agency of original jurisdiction (AOJ), for all appropriate development and consideration since the Board does not currently have jurisdiction to consider this additional § 1151 claim in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board, however, is going ahead and deciding the claim for higher ratings for the right foot disability prior to and since June 14, 2010.


FINDINGS OF FACT

1.  Since the initial grant of service connection effective September 19, 2006, the only objective finding concerning the Veteran's right foot has been the painful motion evidenced during his June 14, 2010 VA compensation examination, which this VA examiner confirmed is at least as likely as not attributable to the stress fracture of this foot during service.

2.  There has not been any objective evidence of swelling, tenderness, instability, weakness, atrophy, abnormal weight bearing (at least involving this particular foot), hammer-toe deformity, hallux valgus or rigidus, skin or vascular abnormality, pes cavus (claw foot), and malunion or nonunion of the tarsal or metatarsal.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the right foot disability prior to June 14, 2010, or a rating higher than 10 percent since.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Letters meeting these VCAA notice requirements were provided to the Veteran prior to the initial grant of service connection for the residuals of his right foot stress fracture in the December 2006 decision that precipitated this appeal.  And since the appeal now concerns his "downstream" claim for higher initial ratings for this disability, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  And the RO sent him this required SOC in March 2009 addressing this downstream issue, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for his right foot disability.  That March 2009 SOC preceded the additional, more recent, consideration of his claim in the March 2011 rating decision and supplemental SOC (SSOC) since issued, in which the AMC increased the rating for this right foot disability from 0 to 10 percent, albeit denied an even higher rating.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this increased-rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records the Veteran and his representative identified as potentially relevant to this claim.  The Veteran's right foot also was examined for VA compensation purposes in December 2006 and more recently in June 2010.  The findings from those examinations and the other evidence in the file provide the information needed to properly rate this disability, so additional examination is not needed to fairly decide this claim.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  This is particularly true since the results of that most recent VA examination in June 2010 address all of the Board's May 2010 remand directives concerning this claim, so there was the required compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of this claim.



II.  Whether the Veteran is Entitled to an Initial Rating Higher than 0 Percent for his Right Foot Disability prior to June 14, 2010, and a Rating Higher than 10 Percent Since

The Veteran's service treatment records (STRs) show that in October 1982 he was seen for complaints of pain due to stress fractures of his right tarsal and right heel.  His military service ended several years later, in March 1986, and about two decades later, on September 19, 2006, he filed a claim for service connection for the consequent residuals.  In the December 2006 decision from which this appeal ensued, the RO granted service connection for the residuals of that right foot stress fracture, assigning an initial 0 percent rating retroactively effective as of the receipt of his claim on September 19, 2006.  He appealed for a higher (i.e., compensable) initial rating.  And an AMC decision since issued in March 2011, during the pendency of this appeal, increased the rating for this right foot disability from 0 to 10 percent as of June 14, 2010, the date of a VA compensation examination.  So the claim now concerns whether he was entitled to an initial compensable rating for this disability prior to June 14, 2010, and whether he has been entitled to a rating higher than 10 percent since.

A.  Legal Criteria

Since this claim arises from his disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson, 12 Vet. App. at 125-26 (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate him for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).


Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

The RO properly rated the Veteran's right foot stress fracture residuals under Diagnostic Code (DC) 5284, for other foot injury.  This diagnostic code provides a 10 percent rating for a "moderate" foot injury, a 20 percent rating for a 
"moderately-severe" foot injury, and a maximum 30 percent rating for a "severe" injury.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284.  In every instance, such as this, where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased rating could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  VAOGCPREC 9-98 (August 14, 1998) held that DeLuca could apply to DC 5284 depending on the nature of the foot injury concerned.  

B.  Prior to June 14, 2010

Applying the above criteria to the facts of this case, the Board finds no basis to assign a compensable rating for the Veteran's right foot disability prior to June 14, 2010, so at no point dating back to the September 19, 2006 filing of his claim for service connection for this disability.  

The only medical evidence during this initial period is a few VA treatment records and a December 2007 VA examination report.  The VA treatment records include X-rays taken in August 2006, which showed a normal right foot, so were negative.  A September 2006 report notes the Veteran's history of stress fractures with pain since, although no objective findings are listed in this report.  

When examined by VA in December 2007, the Veteran reported that his only symptom was lack of endurance of his right foot while standing and walking.  He specifically denied experiencing any swelling, heat, stiffness, fatigability, and weakness.  No objective findings were evident on physical examination, including no indication of pain on motion, swelling, tenderness, instability, abnormal weight bearing, vascular or skin abnormalities, or atrophy.  The Veteran walked with a limp, but this was attributable to his left foot disability.  The diagnosis, addressing both right and left foot disabilities, was bilateral foot neuralgia with history of stress fractures and left transmetatarsal amputation. 


This medical evidence discussed does not show any objective findings concerning the Veteran's right foot that would entitle him to a compensable rating, at least during this initial period at issue.  Most of the findings, instead, concerned his left foot, which has been partially amputated.  Indeed, his representative's June 2011 statements all but confirm as much by indicating he is overwhelmingly more concerned with this partial amputation of his left foot and has called her office repeatedly stressing this point.  His only subjective complaints regarding his right foot were lack of endurance while standing and walking and a history of pain in this foot.  There also was mention at the conclusion of the December 2007 VA examination of neuralgia also affecting this foot, so not just his left foot.  But none of these records show he has additional consequent disability of the type contemplated by DeLuca and 38 C.F.R. §§ 4.40 and 4.45, such as additional limitation of motion, etc., above and beyond that reported, including during prolonged, repeated use of this foot or when his symptoms are most problematic ("flare ups").  There equally has not been any X-ray confirmation of post-traumatic arthritis in this foot, which, if there was, even in the absence of any associated limitation of motion, would still warrant assigning at least the minimum compensable rating of 10 percent for this initial period.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  This is because, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  But absent this showing, there is not the justification for assigning this minimum compensable rating.


C.  Since June 14, 2010

The RO granted an increased rating to 10 percent for the Veteran's right foot disability as of June 14, 2010, the date on which a VA examination reportedly showed a worsening of his symptoms sufficient to satisfy the requirements of this higher rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).  The AMC chose option (1) - date entitlement arose - on the premise that it was not until the June 14, 2010 VA examination that the Veteran showed sufficient additional disability to warrant assigning the higher 10 percent rating.  And after reviewing this examination report and the other evidence in the file, the Board finds this was an appropriate "staging" of the rating, as of this date.  See again Fenderson, 12 Vet. App. at 125-26.

The Board's May 2010 remand specifically requested that the VA examiner review the claims file and attempt to distinguish which symptoms are due to the service-connected stress fractures, as opposed to other nonservice-related causes such as peripheral vascular disease, Buerger's disease, gangrene, etc.  In the June 2010 VA examination report, the VA examiner indicated there were no findings consistent with any vasculopathy, as there was excellent blood flow to the right foot with palpable pulses and brisk capillary refill.  And no skin changes were seen, either, to suggest vascular insufficiency.  But given the lack of clear diagnosis, 

this examiner nonetheless indicated in his supplemental December 2010 statement 
that "it is at least as likely a not that [the Veteran's right] foot pain could be attributable to stress fracture pain."  This same VA examiner reiterated this opinion in an additional February 2011 supplemental statement.  The Board therefore is attributing this pain to the stress fracture of this foot in determining the appropriateness of the rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition).

This associated pain, however, does not reflect a disability that could be characterized as more than moderate, as required for a rating higher than 10 percent under DC 5284.  The Veteran's reported right foot symptoms have been pain while standing and walking, swelling while standing, walking, and at rest, and fatigability, weakness; and lack of endurance.  Objectively, however, the examiner noted that the only symptom was painful motion, with no objective evidence of any swelling, tenderness, instability, weakness, or abnormal weight bearing.  There also was no evidence of hammer-toe deformity, hallux valgus or rigidus, skin or vascular abnormality, pes cavus (claw foot), malunion or nonunion of the tarsal or metatarsal, or muscle atrophy.  X-rays showed the right foot was normal.  It was observed the Veteran used a cane, but due to the partial amputation of his left foot, so not necessarily on account of his right foot disability.  The diagnosis concerning his right foot was simply right foot pain of unknown origin.

The Board thus concludes that the demonstrated pain is only sufficient reason to have increased the rating for his right foot disability from 0 to 10 percent, not to any higher level, either prior to or since June 14, 2010.  Moreover, since this pain is contemplated by the regular schedular rating criteria, this claim does not create such an exceptional or unusual disability picture as to render impractical the application of the regular Rating Schedule standards and in turn warrant extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Veteran, for example, has not been frequently hospitalized on account of this right foot disability; instead, most, if indeed not all, of the evaluation and treatment he has received for this disability has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  There equally is no indication of marked interference with his employment on account of this disability, meaning above and beyond that contemplated by his schedular ratings.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The June 2010 VA examiner indicated the Veteran is unemployed, and indeed has been for a few years now (2 to 5 years) because of bilateral foot pain and the left transmetatarsal amputation.  But the Board already had acknowledged and realized as much when consequently earlier remanding the derivative TDIU claim in May 2010.  And this June 2010 VA examiner goes on to explain in his additional December 2010 and February 2011 supplemental statements that, although the Veteran would be unable to perform significant laborer type activities or jobs that would require him to be on his feet for any significant amount of time, this examiner did not feel that the Veteran's bilateral foot condition (with or without his also service-connected left wrist disability) would prevent him from being able to work in a sedentary-type of occupation.   Clearly, then, if only considering the right foot disability, so not also the left foot and left wrist disabilities, there is not the required marked interference with employment contemplated by § 3.321(b) to warrant referring this claim to the Director of Compensation and Pension Service or designee for this special consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for an initial compensable rating for the right foot disability prior to June 14, 2010, and a rating higher than 10 percent since, is denied.


REMAND

The Board finds that additional evidentiary development is needed before it may properly adjudicate the Veteran's remaining claims for higher ratings for his left foot disability and a TDIU.  There has not been compliance with the Board's May 2010 remand directives concerning these other claims.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty, as a matter of law, to ensure compliance with the terms of the remand).

The Veteran's service-connected left foot disability is residuals of a stress fracture, but questions remain concerning exactly what are these residuals, especially since in November 2006 he had surgery for a partial amputation of this foot, which is clearly causing most of his present disability.  He claims that his service-connected stress fracture was an underlying cause of the amputation.  He explained that the fracture had caused his ankles to swell, which in turn cut off the circulation to his foot, which in turn caused gangrene, which ultimately required the left transmetatarsal amputation.  He thus claims the amputation is part and parcel of his service-connected left foot disability.

As a result, the Board remanded this claim in May 2010 and requested a medical nexus opinion addressing this determinative issue of causation.  The Board noted in that May 2010 remand that the file contained insufficient medical evidence to properly assess the current severity of the Veteran's stress-fracture residuals and their potential relationship, if any, to his other foot disorders, including his several episodes of gangrene.  See Mittleider, 11 Vet. App. at 182 (1998).  In other words, the Board wanted to know whether his left transmetatarsal amputation is part of his service-connected left foot disability - including caused or aggravated by it so as to warrant granting service connection for this amputation on this secondary basis.  See C.F.R. § 3.310(a) and (b) (2008) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (indicating service connection is permissible on this secondary basis for disability that his proximately due to, the result of, or chronically aggravated by a service-connected condition).

The Veteran had this requested VA examination in June 2010, with addendum opinions provided in December 2010 and February 2011.  However, the examiner did not indicate whether the disorders that resulted in the left transmetatarsal amputation (peripheral vascular disease, Buerger's disease, gangrene, etc.) are in any way related to the service-connected stress fracture.  Another remand therefore is needed to answer this important question before deciding this claim for higher ratings for the left foot disability.  See Stegall, 11 Vet. App. at 270.

The Veteran's TDIU claim is "inextricably intertwined" with the claim for higher ratings for his left foot disability since any increased rating for his left foot disability may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Again refer the claims file to the VA examiner that evaluated the Veteran in June 2010, and who already submitted supplemental statements in December 2010 and February 2011, for a still additional addendum statement indicating the likelihood (very likely, as likely as not, or unlikely) the disorders that caused the Veteran to undergo a left transmetatarsal amputation were either caused or aggravated by his service-connected stress fracture of this foot.  In other words, the Board needs to know whether this partial amputation of this foot should be considered part and parcel of his service-connected disability in determining the appropriate rating.

If it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else equally qualified provide this necessary opinion.  In this eventuality, this may necessitate having the Veteran reexamined, but this is left to the designee's discretion.

If the examiner, whoever designated, is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings and information obtained from review of the record.

2.  Then, in light of the additional evidence, readjudicate the claims for higher ratings for the left foot disability and a TDIU.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


